Case: 1:19-cv-01006-DRC-SKB Doc #: 10 Filed: 04/15/20 Page: 1 of 10 PAGEID #: 93




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

 JOSEPH FLEMING

              Petitioner,
                                               Case No. 1:19-cv-1006
       v.                                      JUDGE DOUGLAS R. COLE
                                               Magistrate Judge Bowman
 HAMILTON COUNTY
 JUSTICE CENTER,

              Respondent.

                                OPINION & ORDER

      This cause comes before the Court on Petitioner Joseph Fleming’s Objections

(Doc. 4) to the Magistrate Judge’s Report and Recommendation (“R&R”) (Doc. 2), in

which the Magistrate Judge suggests the Court deny Fleming’s 28 U.S.C. § 2254

Petition for Writ of Habeas Corpus (“Petition”) (Doc. 1) for his failure to exhaust his

state court remedies. For the reasons below, the Court OVERRULES Fleming’s

Objections, ADOPTS the Magistrate Judge’s R&R, and DENIES Fleming’s § 2254

Petition WITHOUT PREJUDICE.

                                   BACKGROUND

      On November 25, 2019, Fleming, a pretrial detainee housed in the Hamilton

County Justice Center, filed a pro se petition for writ of habeas corpus pursuant to

28 U.S.C. § 2254. (Pet., Doc. 1, #1). In his Petition, Fleming outlines perceived defects

regarding his various criminal charges. For example, Fleming states that he was “out

on bond for a felonious assault” when he was “re-arrested for two robberys [sic].” (Id.).

He further contends that the assault and the robberies “had nothing in common and
Case: 1:19-cv-01006-DRC-SKB Doc #: 10 Filed: 04/15/20 Page: 2 of 10 PAGEID #: 94




were used solely to enhance” his “illusory indictment.” (Id.). He believes the three

crimes should not have been indicted together because they had “(allegedly) different

victims, different police officers, and even different years of alleged occurrence.” (Id.

at #6). He pled not guilty to both the assault and the robberies.

      Noticeably absent from Fleming’s Petition, however, are his conviction or

judgment dates, his sentencing date, or the length of his sentence. (See Pet. at #1).

Similarly absent is any information about an appeal, either to the intermediate or

state supreme court. (Id. at #3). There is also no indication of any post-conviction

proceeding. (Id.). This is because Fleming’s criminal case, which he admits in the first

line of his Objections, is currently pending in the Hamilton County Court of Common

Pleas. (See R&R at #19; Petitioner’s Obj. to R. & R. (“Obj.”), Doc. 4, #30).

      Nevertheless, Fleming asserts two grounds for his habeas petition:

(1) violations of his Due Process Rights under the Fourteenth Amendment, and

(2) unlawful incarceration because his “bond was unlawfully revoked.” (Pet. at #6–9).

But again, as the underlying case is currently pending in the Hamilton County Court

of Common Pleas, he has not yet presented these claims (nor had the ability to) for

adjudication in the state court system, either directly or in post-conviction requests

for relief. (R&R at #19).

      The Magistrate Judge entered an R&R on December 9, 2019, in which she

made several observations: (1) the Petition was not signed by Fleming or his attorney,

as required by Federal Rule of Civil Procedure 11 and 28 U.S.C. § 2242; (2) that

habeas claims must be dismissed “if it plainly appears from the petition … that the




                                           2
Case: 1:19-cv-01006-DRC-SKB Doc #: 10 Filed: 04/15/20 Page: 3 of 10 PAGEID #: 95




petitioner is not entitled to relief in the district court”; and (3) that Fleming, at the

time of filing, was a pretrial detainee in Hamilton County subject to pending, but

untried, criminal charges. (R&R at #19–20). Based on these observations, the

Magistrate Judge concluded that Fleming could not establish that he had exhausted

his state remedies, a prerequisite to filing for habeas relief. (Id. at #20–21). The R&R

then goes on to address whether, despite the exhaustion requirement, Fleming may

continue to seek relief in federal court under an exception to Younger abstention. (See

id. at #20). Finding none of the three Younger exceptions applied, the Magistrate

Judge recommended this Court dismiss Fleming’s Petition without prejudice. (Id. at

#21–22).

      On December 19, 2019, Fleming filed timely objections to the R&R. (Doc. 4).

The first line of his objection once again admits that: “This petitioner has a criminal

action pending before the Hamilton County Court of Common Pleas.” (Obj. at #30).

With little discussion of the implications of that admission for the exhaustion

requirement under habeas rules, Fleming goes on to recount numerous perceived

errors with how he was arrested, charged, and detained, including what he says are

“numerous plain errors and Due Process violations.” (Id. at #31). He then discusses

his issues with the underlying state prosecution, including the “merged indictment,”

prejudice to his jury trial rights, unlawful incarceration, speedy trial violations,

“blatant plain error … on the face of the indictment,” and complains that his

attorneys were “being ineffective” because they were not “promoting the adversarial




                                           3
Case: 1:19-cv-01006-DRC-SKB Doc #: 10 Filed: 04/15/20 Page: 4 of 10 PAGEID #: 96




process of law.” (Id. at #34–35). Since filing his Objections, Fleming, who is appearing

pro se, has sent five letters to the Court. (See Docs. 5–8).

       The only thing Fleming identifies in his filing that could be considered an

“objection” to the R&R’s finding regarding his failure to exhaust is that he is entitled

to continue in federal court because of “extraordinary circumstances.” (Obj. at #34). 1

The Magistrate Judge explained, however, that there are no “extraordinary

circumstances” present here that warrant intervention by a federal court now, and

this Court, as discussed below, agrees with that conclusion.

                                 LEGAL STANDARD

       If a party objects to a report and recommendation within the allotted time, the

district court must review de novo any portion of the magistrate judge’s report “that

has been properly objected to.” Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1). Here, as

already noted, the Petitioner is proceeding pro se. While a pro se litigant’s pleadings

are to be construed liberally and have been held to less stringent standards than

formal pleadings filed by attorneys, Haines v. Kerner, 404 U.S. 519, 520–21 (1972),

pro se litigants must still comply with the procedural rules that govern civil cases.

McNeil v. United States, 508 U.S. 106, 113 (1993).

                                  LAW & ANALYSIS

       As a preliminary issue, and as the Magistrate Judge noted in her R&R,

Fleming failed to sign his petition. (See Pet. at #16). This is a procedural defect under




1A document filed by a pro se litigant must be “liberally construed.” See, e.g., Estelle v.
Gamble, 429 U.S. 97, 106 (1976).


                                            4
Case: 1:19-cv-01006-DRC-SKB Doc #: 10 Filed: 04/15/20 Page: 5 of 10 PAGEID #: 97




Federal Rule of Civil Procedure 11. It is also in violation of 28 U.S.C. § 2242, which

provides that “application for writ of habeas corpus shall be in writing signed and

verified by the person for whose relief it is intended or by someone acting in his

behalf.” Normally, this omission would warrant an instruction to refile, but given that

the Petition warrants dismissal without prejudice in any event, this point is moot.

      Turning to the merits of the Petition, it is clear dismissal is appropriate for two

reasons. First, and Fleming admits as much, his underlying case involves still-

pending criminal charges in a state trial court. (Obj. at #30). Second, there are no

extraordinary circumstances warranting this Court’s intervention in that ongoing

state court proceeding.

      As a general matter, a petitioner must exhaust all available state court

remedies before seeking federal habeas relief. See Atkins v. Michigan, 644 F.2d 543,

546–47 (6th Cir. 1981) (finding that because the defendant had not yet been tried, his

“available state avenues in which he can raise a claim that his speedy trial right has

been violated have not been exhausted[,]” meaning there were “no special

circumstances permitting pretrial habeas corpus consideration”). The habeas statute

itself imposes this exhaustion requirement by its plain language: “An application for

a writ of habeas corpus on behalf of a person in custody pursuant to the judgment of

a State court shall not be granted unless it appears that the applicant has exhausted

the remedies available in the courts of the State.” 28 U.S.C. § 2254(b)(1)(A). Similarly,

“[a]n applicant shall not be deemed to have exhausted the remedies available in the

courts of the State, within the meaning of this section, if he has the right under the




                                           5
Case: 1:19-cv-01006-DRC-SKB Doc #: 10 Filed: 04/15/20 Page: 6 of 10 PAGEID #: 98




law of the State to raise, by any available procedure, the question presented.” 28

U.S.C. § 2254(c).

      Despite this exhaustion requirement, a federal court may intervene in a state

court criminal proceeding if there is a threat of “irreparable injury” that is “both great

and immediate.” Younger v. Harris, 401 U.S. 37, 46 (1971). Things like “cost, anxiety

and inconvenience,” are not, by themselves, “considered ‘irreparable’ in the special

legal sense.” Id. Instead, to qualify for an exception to Younger abstention, the “threat

to the plaintiff’s federally protected rights must be one that cannot be eliminated by

his defense against a single criminal prosecution.” Id. Even then, before intervening,

the federal court must find that “the applicant has exhausted state remedies, or that

there is ‘an absence of available State corrective process,’ or ‘circumstances rendering

such process ineffective.’” Gully v. Kunzman, 592 F.2d 283, 286 (6th Cir. 1979)

(quoting 28 U.S.C. § 2254(b) (1976)); see also 28 U.S.C. § 2254 (1996) (maintaining

the same language from 1976). Invoking an exception to abstention is even more

extraordinary a remedy when a proceeding is “already pending in state court” because

that state proceeding, not a federal habeas petition, affords a defendant the

“opportunity to raise his constitutional claims.” Younger, 401 U.S. at 49. Although

federal courts retain the power to intervene, “considerations of federalism counsel

strongly against exercising the power except in the most extraordinary

circumstances.” Gully, 592 F.2d at 286.

      Extraordinary circumstances warranting federal intervention—i.e., issuing an

injunction or granting declaratory relief—are present only in cases where the




                                            6
Case: 1:19-cv-01006-DRC-SKB Doc #: 10 Filed: 04/15/20 Page: 7 of 10 PAGEID #: 99




petitioner is seeking one or more of three types of relief: a speedy trial, Atkins, 644

F.2d at 546–47, to avoid double jeopardy, Kunzman, 592 F.2d at 286–87, or to bar a

state’s attempted retrial rather than permitting a defendant to accept an initial plea

offer originally rejected because of ineffective assistance of counsel. Turner v.

Tennessee, 858 F.2d 1201, 1205 (6th Cir. 1988), vacated on other grounds, 492 U.S.

902 (1989); see also Bowling v. Haeberline, 246 F. App’x 303, 308 (6th Cir. 2007).

      Fleming’s Objection argues that his case fits within the “extraordinary

circumstances”    exception   to   Younger       abstention,   thus   warranting   federal

intervention in his case, for three reasons. (See Obj. at #34). The first two are non-

starters. He claims that: “the trial judge himself stat[ed] that the charges should not

have been merged” and that his “rights to a jury trial have been implicated.” (Id.).

Neither of these provide grounds to immediate federal court intervention, however,

as Fleming may raise these issues, should he choose, in his state court proceedings,

either at trial or on appeal. See Younger, 401 U.S. at 49.

      His third grievance—namely that he “has been unlawfully incarcerated since

July 10th, 2019,” and that his “right to a speedy trial has already been greatly

infringed upon”—at least facially meets an available Younger exception. Upon closer

review of that objection, though, Fleming’s claim falls short. In assessing a claim that

a state has violated a defendant’s Sixth Amendment speedy trial rights, courts must

consider four factors: length of delay, the reason for the delay, the defendant’s

assertion of his right, and prejudice to the defendant. Barker v. Wingo, 407 U.S. 514,

530 (1972). Speedy trial rights attach “when a formal charge is instituted and a




                                             7
Case: 1:19-cv-01006-DRC-SKB Doc #: 10 Filed: 04/15/20 Page: 8 of 10 PAGEID #: 100




criminal prosecution begins,” i.e., when “a defendant is indicted, arrested or

otherwise officially accused[.]” United States v. MacDonald, 456 U.S. 1, 6 (1982)

(citing United States v. Marion, 404 U.S. 307, 313 (1971)). “Length of the delay is to

some extent a triggering mechanism. Until there is some delay which is

presumptively prejudicial, there is no necessity for inquiry into the other factors that

go into the balance.” Barker, 407 U.S. at 530; United States v. Robinson, 455 F.3d

602, 607 (6th Cir. 2006) (“The first factor is a threshold requirement, and if the delay

is not uncommonly long, judicial examination ceases.”).

       Accordingly, Fleming must first demonstrate that his delay is “presumptively

prejudicial,” Barker, 407 U.S. at 530, which requires a delay greater than one year.

See United States v. Ferreira, 665 F.3d 701, 705 (6th Cir. 2011) (“A delay of one year

or more crosses the threshold and triggers analysis of the remaining Barker factors.”)

(citation omitted). Here, Fleming has been in state custody for less than one year. He

was arrested on July 6, 2019, made bond on July 8th, was arrested again on July

10th, indicted on July 12th, and has been in state custody since. (Obj. at #30). He filed

this habeas petition on November 25, 2019 (see Doc. 1) and his Objections on

December 19, 2019. (See Doc. 4). Even considering his initial arrest (for which he

posted bond), his speedy trial right is not implicated until, at the earliest, July 6,

2020. The Court need not inquire further. 2




2For the sake of completeness, this Court did inquire further by reviewing Fleming’s state
court docket, from which it appears his case is progressing “with customary promptness.”
Doggett v. United States, 505 U.S. 647, 652 (1992). This appears to be so, even considering
Fleming’s seemingly extensive motion practice in that case.


                                            8
Case: 1:19-cv-01006-DRC-SKB Doc #: 10 Filed: 04/15/20 Page: 9 of 10 PAGEID #: 101




      Second, Fleming asserts a violation of his speedy trial rights only as an

affirmative defense to his underlying criminal charges. That is, he is not seeking

federal intervention to obtain “a prompt trial date to ensure enforcement of his

constitutional right, but rather asserts the claim as an affirmative defense in an effort

to overturn the criminal charges brought against him.” See Carman v. Pinkney, No.

1:19 CV 2101, 2020 WL 224572 , *3 (N.D. Ohio Jan. 15, 2020) (dismissing a request

for early habeas intervention where “‘[a]lthough petitioner has alleged a violation of

his speedy trial rights, unlike the petitioner in Atkins, he does not seek a prompt trial

date to ensure enforcement of his constitutional right, but rather asserts the claim as

an affirmative defense in an effort to overturn the criminal charges brought against

him’”) (quoting Cunningham v. Hamilton Cty. Sheriff, No. 1:14-cv-377, 2014 WL

4639194, *2 (S.D. Ohio Sept. 16, 2014)). That does not work as a basis for justifying

federal intervention. Id. Accordingly, none of the exceptions to Younger abstention

apply, and federal intervention in Fleming’s state proceeding, at this juncture, is not

warranted.

                                   CONCLUSION

      For the reasons above, the Court OVERRULES Fleming’s Objections (Doc. 4),

ADOPTS the Magistrate Judge’s R&R (Doc. 2), DENIES Fleming’s Petition (Doc. 1)

WITHOUT PREJUDICE for failure to exhaust, and DIRECTS the Clerk to enter

judgment and terminate this action from this Court’s docket.

      Moreover, as the Magistrate Judge further recommends, this Court DENIES

Fleming a certificate of appealability with respect to any claims he alleges in his




                                           9
Case: 1:19-cv-01006-DRC-SKB Doc #: 10 Filed: 04/15/20 Page: 10 of 10 PAGEID #: 102




Petition because he has not made a substantial showing of the denial of a

constitutional right that is remediable at this juncture in this proceeding. Finally, the

Court CERTIFIES that an appeal of this Order would not be taken in “good faith,”

and thus, DENIES Fleming leave to appeal in forma pauperis.

      SO ORDERED.


 April 15, 2020
 DATE                                        DOUGLAS R. COLE
                                             UNITED STATES DISTRICT JUDGE




                                           10
